Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 10, 20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,563,126 and U.S. Patent 10,100,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 4, 6, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make a benzothiophene compound of formula (1-5) or its use in liquid crystal compositions. The closest prior art Kurfurst (Liquid crystalline benzothiophene derivatives) and Siegrist (U.S. 3,697,513) teach benzothiophene compounds having two additional rings but are connected via a linking group and not a single bond as instantly claimed. Closest prior art Wingen (U.S. 6,403,172) teaches benzothiophene compounds for use in liquid crystal mixtures having only one ring directly connected to the benzothiophene ring and not two rings as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
The abstract includes the phrase “or the like” which renders the subject matter unclear. The abstract include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the abstract unascertainable. The Examiner suggests replacing the phrase “or the like” with the definitions of each group as recited in claim 4, e.g. “R1 and R2 are independently alkyl having 1 to 10 carbons, alkoxy having 1 to 9 carbon atoms, alkenyl having 2 to 10 carbon atoms or fluorinated alkyl having 1 to 10 carbons”. The Examiner also suggests that since claim 4 recites formula (1-5) the abstract should recite formula (1-5) instead of formula (1) or Applicant should define formula (1) so that it only reads on formula (1-5), e.g. Z3 is a single bond and a is 0 etc.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722